Citation Nr: 1027855	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
ankle injury.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for lumbar disc disease.

5.  Entitlement to service connection for muscle and joint pain, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to a compensable initial disability rating for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years from 
June 1972 to June 1975, and from October 1976 to February 1994.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision that, in 
pertinent part, denied service connection for residuals of a 
right ankle injury, a bilateral foot disability, a bilateral knee 
disability, lumbar disc disease, and for arthritis of all joints; 
and denied a compensable initial disability evaluation for a left 
ankle disability.  The Veteran timely appealed.

In June 2007, the Veteran testified during a video conference 
hearing before the undersigned.  In November 2007, the Board 
remanded the matters for additional development.  VA 
substantially complied with the previous remand directives for 
each issue decided below. 

Consistent with the Veteran's assertions and the record regarding 
muscle and joint pain, the Board has recharacterized the issue of 
service connection for arthritis of all joints as encompassing 
the issue on the title page.

In an April 1996 rating decision, the RO denied the Veteran's 
claim for service connection for trouble with legs and feet as 
not well grounded.  Since that decision there has been a new 
diagnosis.  A claim involving a new diagnosis is a new claim.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the 
Board may adjudicate the Veteran's current claim for service 
connection for a bilateral foot disability as an original, rather 
than as a reopened, claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In February 2010, the RO granted service connection for post-
traumatic stress disorder (PTSD), and assigned an initial 30 
percent evaluation, effective August 29, 2003.  As the record, to 
date, reflects no disagreement with either the initial rating or 
the effective date assigned, it appears that the RO's grant of 
service connection has resolved that matter, and it is no longer 
before the Board.

The issues of service connection for scabies and 
entitlement to a total disability rating based on 
individual unemployability (TDIU) have been raised by the 
record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.  

The issue of service connection for muscle and joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran currently has 
residuals of a right ankle injury that are related to active 
duty. 

2.  A bilateral foot disability was first demonstrated more than 
a year after service and is not related to a disease or injury 
during active service.

3.  A bilateral knee disability was first demonstrated more than 
a year after service and is not related to a disease or injury 
during active service.

4.  Lumbar disc disease was first demonstrated more than a year 
after service and is not related to a disease or injury during 
active service. 

5.  Since the effective date of the grant of service connection, 
a left ankle disability has been manifested by slight limitation 
of motion; neither X-ray evidence of arthritis, nor moderate 
limitation of motion of the left ankle has been demonstrated.


CONCLUSIONS OF LAW

1.  Chronic residuals of a right ankle injury were not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  A bilateral foot disability was not incurred or aggravated in 
service, and arthritis of either foot may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2009).

3.  A bilateral knee disability was not incurred or aggravated in 
service, and arthritis of either knee may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2009).

4.  Lumbar disc disease was not incurred or aggravated in 
service; and arthritis of the lumbar spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2009).

5.  The criteria for an initial, compensable disability 
evaluation for a left ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.655, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through September 2003 and January 2008 letters, the RO or AMC 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide notice 
of the information and evidence needed to substantiate the 
claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the January 2008 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran has also appealed for a higher initial 
disability rating assigned following the grant of service 
connection for a left ankle disability.  Hence, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.  As Fenderson 
held that a claim for an initial disability rating is distinct 
from a claim for increased rating, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to 
the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

It appears that some of the Veteran's service treatment records 
are unavailable; further attempts to find such records would be 
futile.  The Veteran reportedly does not have any service 
treatment records in his possession.  He has submitted a 
statement from an Army officer (retired) to support his claims.

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of all available service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).



II.  Service Connection

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

The Veteran's claims are afforded heightened consideration due to 
the unfortunate loss of some of his service treatment records.  
E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in November 1971 revealed no defects.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2009).  

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Following the Board's November 2007 remand, the Veteran underwent 
a VA examination in September 2009 for purposes of determining 
the nature and etiology of each of the Veteran's disabilities.  
The examiner reviewed the claims file and noted the Veteran's 
medical history.  

A.	 Residuals of a Right Ankle Injury 

In this case, the Veteran contends that he injured his right 
ankle during physical training at Fort Stewart, Georgia, while 
running and stepping fully on the side of his foot with all his 
weight, causing his foot to turn.  The Veteran went to the 
dispensary, and was given ice and pain medication.  He was put on 
restriction from running or standing for prolonged periods of 
time.

On a "Report of Medical History" completed by the Veteran in June 
1984, the Veteran reported foot trouble.  The examiner noted that 
the Veteran's foot, right ankle, bothered him for about one week 
after twisting in 1983; "no current problem" was indicated.

Service treatment records, dated in October 1984, show that the 
Veteran complained of right foot pain when running, and reported 
that he hurt his foot during physical training.  Examination 
revealed some discolor and a knot on the side of the foot.  There 
was tenderness at the proximal metatarsal head.  X-rays revealed 
no significant abnormalities.  The assessment was rule-out 
fracture.

Service treatment records at the time of the Veteran's retirement 
examination in November 1993 revealed no abnormalities of the 
lower extremities.  On a "Report of Medical History" completed by 
the Veteran at that time, he checked "no" in response to 
whether he had any foot trouble, arthritis, or bone or joint 
deformity. 

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the right ankle on the basis of 
presumptions referable to chronic diseases.

During a VA examination in November 2003, the Veteran reported 
sustaining a right ankle injury in August 1983, which was 
described as an accidental laceration to the lateral aspect and 
self-treated.  He sought in-service care about one year later due 
to "roll overs" of the right ankle, which occurred while 
running.  He reported no subsequent evaluations or treatment 
during service, despite recurring episodes of roll overs with 
uneven surfaces, curbs, and running.  The episodes continued 
post-service, with the last occurring approximately two years 
ago.  That episode occurred while walking on a flat surface, and 
was described as immediate lateral swelling and pain, treated 
with ice, and resolving within one to two days.

Examination of the ankles revealed no deformity, discoloration, 
or swelling.  The ankles were nontender to palpation in the 
medial or lateral malleolus, nor to the anterolateral or anterior 
medial ligamentous complexes.  Range of motion of the right ankle 
was to 20 degrees on dorsiflexion, and to 40 degrees on plantar 
flexion.  The diagnosis was recurrent right ankle injuries by 
history, without objective evidence of significant residual 
arthropathy or instability.
  
In June 2007, the Veteran testified that his right ankle would 
turn at times, causing him to fall.

During the September 2009 VA examination, the Veteran reported 
developing right ankle pain after running physical training at 
Fort Stewart, Georgia, and having intermittent right ankle pain 
ever since.  The examiner found neither right ankle instability 
nor tendon abnormality, and described no angulation.  Range of 
motion of the right ankle was to 15 degrees on dorsiflexion, and 
to 25 degrees on plantar flexion.  There was no objective 
evidence of pain on active motion or with repetitive use.  The 
diagnosis was right ankle strain.  

Based on a review of the record and examination of the Veteran, 
the examiner opined that the Veteran's right ankle strain was not 
related to events that occurred in active duty.  In support of 
the opinion, the examiner commented that the Veteran reported no 
foot trouble, joint pain, or arthritis at the time of his 
separation examination in 1993.

While the Veteran is competent to describe any injuries to his 
right ankle that occurred in service, his contention as to a 
continuity of symptomotology from service is contradicted by 
contemporaneous service treatment records at separation revealing 
no residuals or abnormalities of his lower extremities; and by 
his statement that post-service episodes of turning his right 
ankle have resolved within one-to-two days.  There is no 
convincing, competent evidence establishing residuals of a right 
ankle injury following active service.

A clear preponderance of the evidence is against a finding that 
the Veteran has residuals of a right ankle injury that either had 
their onset during service or are related to his active service.  
Thus, service connection for residuals of a right ankle injury is 
not warranted.

B.	 Bilateral Foot Disability

The Veteran contends that after 20 years of active service that 
included physical training in combat boots, running on pavement 
and asphalt with combat boots, and trudging through swamps and 
sand in combat boots; both his feet are impaired.  He continues 
to get sharp pain in his feet that makes him stop what he is 
doing until the pain diminishes.

On a "Report of Medical History" completed by the Veteran at the 
time of his initial separation examination in May 1975, he 
checked "no" in response to whether he had any foot trouble.

On a "Report of Medical History" completed by the Veteran in 
August 1982, the Veteran reported foot trouble.  In June 1984, 
the Veteran again reported foot trouble.  As indicated above, the 
examiner noted that the Veteran's foot, right ankle, bothered him 
for about one week after twisting in 1983; "no current problem" 
was indicated.

Also noted above, the Veteran's complaints of right foot pain in 
October 1984 revealed some discolor, and tenderness at the 
proximal metatarsal head.  X-rays revealed no significant 
abnormalities, and the assessment was rule-out fracture.

On a "Report of Medical History" completed by the Veteran at that 
time of his retirement examination in November 1993, he checked 
"no" in response to whether he had any foot trouble, swollen or 
painful joints, arthritis, or bone or joint deformity. 

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of either foot on the basis of 
presumptions referable to chronic diseases.

Records show that the Veteran was first treated for symptoms of 
worsening foot pain in July 2004.  At that time he presented with 
radicular pain in both lower extremities, and had numbness in the 
left anterior leg for several years.

In May 2006, an Army officer (retired) who was deployed with the 
Veteran reported that the Veteran had complained to him in 
December 1990 about problems with his feet, indicating that he 
was having a lot of pain and could not walk.  The Veteran was 
examined and evaluated at an Army evacuation hospital, and 
returned to the unit about three days later.

In June 2007, the Veteran testified that he was told at the Army 
evacuation hospital that the problems he was having with his feet 
were a result of running physical training with combat boots.  
The Veteran also testified that seven months of standing and 
running in the sand was an irritant.

During the September 2009 VA examination, the Veteran reported 
being told that his pain was secondary to walking in the sand; he 
had not been seen again for problems related to his feet.  He 
currently reported bilateral foot pain occurring once weekly and 
lasting a few seconds.

The Veteran's medical history revealed no trauma to the feet.  
Current examination revealed no evidence of painful motion, 
swelling, tenderness, weakness, or abnormal weight bearing.  
Following examination, the diagnosis was bilateral foot strain.  
The examiner opined that the Veteran's bilateral foot strain was 
not related to events that occurred in active service.  In 
support of the opinion, the examiner commented that the Veteran 
reported no foot trouble, joint pain, or arthritis at the time of 
his separation examination in 1993.

In March 2010, the Veteran reported being told by an orthopedic 
surgeon that his foot problems were a result of running physical 
training in combat boots for years; and as a result of walking 
and standing in sand for several months, which was an unstable 
surface.  The problems and pains in his feet persist.

In essence, the September 2009 VA examiner took the Veteran's 
symptoms of foot pain into consideration and concluded that the 
bilateral foot strain was unrelated to events in service.  Even 
considering the lay testimony, a clear preponderance of the 
evidence is against a finding of continuity of symptomatology of 
bilateral foot strain following active service.  Hence, the 
evidence weighs against linking bilateral foot strain with injury 
or disease in service, and against establishing the onset of 
disability in service.  

C.	 Bilateral Knee Disability

Here again, the Veteran contends that after 20 years of active 
service that included physical training in combat boots, running 
on pavement and asphalt with combat boots, and trudging through 
swamps and sand in combat boots; both his knees are impaired.  He 
testified that there is no cartilage left in his knees, and that 
both knees eventually will need to be replaced.

On a "Report of Medical History" completed by the Veteran at the 
time of his initial separation examination in May 1975, he 
checked "no" in response to whether he had any "trick" or 
locked knee, swollen or painful joints, or arthritis.
 
On a "Report of Medical History" completed by the Veteran at the 
time of his retirement examination in November 1993, he checked 
"no" in response to whether he had any "trick" or locked knee, 
swollen or painful joints, arthritis, or bone or joint deformity. 

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of either knee on the basis of 
presumptions referable to chronic diseases.

Records show that the Veteran was first treated for symptoms of 
bilateral knee pain in October 2003.  At that time he presented 
with a history of bilateral recurrent chronic knee pain over the 
past 10-to-12 years, which had increased over the past several 
months.  Examination revealed some trace effusion, but otherwise 
good range of motion and some mild joint line tenderness.  The 
diagnosis was bilateral joint arthrosis.

X-rays taken in July 2004 revealed very early minimal 
osteoarthritic change of the right knee and left knee.

As noted above, in May 2006, an Army officer (retired) who was 
deployed with the Veteran reported that the Veteran had 
complained to him in December 1990 about problems with his knees, 
indicating that he was having a lot of pain and could not bend 
his knees very well.  The Veteran was examined and evaluated at 
an Army evacuation hospital, and returned to the unit about three 
days later.

In June 2007, the Veteran testified that he was told at the Army 
evacuation hospital that the problems he was having with his 
knees were a result of running physical training with combat 
boots.  The Veteran also testified that seven months of standing 
and running in the sand was an irritant.

During the September 2009 VA examination, the Veteran reported 
being told that his pain was secondary to walking in the sand, 
and that his knees were "all messed up."  He currently reported 
bilateral knee pain occurring once weekly and lasting a few 
seconds.

The Veteran's medical history revealed no trauma to the knees.  
Current examination revealed crepitus of the right knee, and 
slight limitation of left knee extension.  Following examination, 
the diagnosis was degenerative joint disease of both knees.  The 
examiner opined that the Veteran's degenerative joint disease of 
both knees was not related to events that occurred in active 
service.  In support of the opinion, the examiner commented that 
the Veteran reported no joint pain or arthritis at the time of 
his retirement examination in 1993.

In March 2010, the Veteran reported being told by an orthopedic 
surgeon that his knee problems were a result of running physical 
training in combat boots for years; and as a result of walking 
and standing in sand for several months, which was an unstable 
surface.  The problems and pains in his knees persist.

In essence, the September 2009 VA examiner took the Veteran's 
symptoms of knee pain into consideration and concluded that the 
degenerative joint disease of both knees was unrelated to events 
in service.  Even considering the lay testimony, a clear 
preponderance of the evidence is against a finding of continuity 
of symptomatology of degenerative joint disease of either knee 
following active service.  The evidence weighs against linking 
degenerative joint disease of either knee with injury or disease 
in service, and against establishing the onset of the disability 
in service.  

D.	 Lumbar Disc Disease

The Veteran contends that he injured his lower back while riding 
as a passenger in a Humvee during active service in the Gulf War, 
when the driver swerved to avoid a mine in the sand, causing the 
Veteran to hit his back against the Humvee.  The problems and 
pains with the Veteran's back persist to this day.

However, the Veteran's recollections of many years passed are 
outweighed by the record made at the time of his retirement 
examination.  That report, made in November 1993, contains a 
medical finding that the Veteran's spine was normal.  Because 
this record was made by a trained medical professional at the 
time of separation from service, it outweighs the Veteran's 
recollections as a lay witness many years later.  It is competent 
and credible evidence that the Veteran's claim of continuing low 
back symptoms is not credible.  

Moreover, on a "Report of Medical History" completed by the 
Veteran in November 1993, he checked "no" in response to 
whether he had recurrent back pain.  This too, is competent and 
credible evidence that the Veteran's claim of continuing low back 
symptoms is not credible because of the Veteran's own statement 
indicating that he had no recurrent back pain in 1993. 

Likewise, there is no competent evidence of arthritis of the 
lumbar spine within the first post-service year, and no basis to 
presume its onset in service.  

Thereafter, many years passed without any medically documented 
continuity of symptoms.  While a continuity of symptomatology 
does not have to be medically documented, evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The post-service treatment records first show treatment for low 
back pain in March 2002.  Records in the claims file reflect that 
the Veteran injured his low back in Colorado while lifting 
suitcases at work.  An Office of Workers' Compensation report at 
that time includes a finding of herniated nucleus pulposus L4-L5.  
In April 2002, the Veteran's treating physician indicated that 
the Veteran's herniated disc represented a work-related problem 
and disability.  Records dated in July 2004 revealed radicular 
pain to both lower extremities.

As noted above, in May 2006, an Army officer (retired) who was 
deployed with the Veteran reported that the Veteran incurred an 
injury while traveling as a passenger in a Humvee.  The driver of 
the Humvee lost control of the vehicle while maneuvering through 
sand dunes in the desert.  The Veteran slid on the seat and hit 
his lower back on the frame of the vehicle, which left a large 
bruise and pain at the lower part of the Veteran's left back.

In June 2007, the Veteran testified that the back injury in 
service when he fell against the Humvee was one of the first 
painful times that he hurt his back; and that many times while 
wearing heavy equipment and crawling around demolition sites he 
was hurt, first as a heavy equipment operator and later as a 
vertical construction operator.

While both the Veteran's testimony and the Army officer's 
statement of incurring a back injury in service are credible and 
accepted as correct, with heightened consideration afforded, the 
evidence still fails to demonstrate a continuity of 
symptomatology of low back pain since the in-service incident.  
There is no indication of ongoing symptoms from service, and the 
Veteran specifically denied recurrent back pain at the time of 
his retirement examination from service in 1993.  Rather, the 
evidence demonstrates a continuity of symptomatology of low back 
pain following the post-service work-related injury in 2002.

During the September 2009 VA examination, the Veteran reported 
being in a motor vehicle accident while in the back of a Humvee.  
The Veteran reported that he did not see a medical provider at 
the time, and that the pain eventually resolved.  He did not 
mention the post-service work-related injury of his back in 2002.  
Following examination, the diagnosis was lumbar disc disease.

The examiner opined that the Veteran's lumbar disc disease was 
not related to events that occurred in active service.  In 
support of the opinion, the examiner commented that the Veteran 
reported no recurrent back pain at the time of his retirement 
examination in 1993.
 
While noting the possibility that some in-service back pain may 
have contributed to the Veteran's current low back pain, the 
examiner seems to be saying that the probabilities weigh against 
finding that current disability is service-related.  The VA 
opinion is factually accurate, fully articulated, and contains 
sound reasoning.  Therefore, the VA opinion is afforded 
significant probative value.  The evidence weighs against linking 
lumbar disc disease with injury or disease in service, and 
against establishing the onset of the disability in service.  

E.	 Conclusion

Because a clear preponderance of the evidence is against findings 
that each of the disabilities had its onset or is otherwise 
related to service, the weight of the evidence is against each of 
the claims decided on appeal for service connection.

III.  Higher Initial Disability Evaluation
                    
Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

Where the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2009), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service connection has been established for a left ankle 
disability, effective August 29, 2003.  The RO assigned an 
initial 0 percent (noncompensable) disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to ankle 
limitation of motion.

Moderate limitation of motion of an ankle warrants a 10 percent 
evaluation.  A 20 percent rating requires marked limitation of 
motion, and is the maximum rating under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, 
Plate II.

In the absence of any evidence of ankylosis of the left ankle, 
consideration of Diagnostic Code 5270 for ankylosis of the ankle 
is unnecessary.

The Board's November 2007 remand required an up-to-date 
examination for purposes of rating the Veteran's service-
connected left ankle disability.  A VA examination was scheduled 
in September 2009, but the Veteran declined examination of the 
left ankle at that time.  Pursuant to 38 C.F.R. § 3.655(b), when 
a claimant fails to appear, without good cause justification, to 
a VA examination in conjunction with an original claim, the claim 
shall be rated based on the evidence of record.

The report of VA examination in November 2003 revealed no 
deformity, discoloration, or swelling of the left ankle.  The 
left ankle was non-tender to palpation.  Range of motion of the 
left ankle was to 20 degrees on dorsiflexion and to 40 degrees on 
plantar flexion.  There was no evidence of instability on drawer 
testing.  The examiner noted lateral laxity of the left ankle 
with supination maneuvers.  X-rays revealed a left talar tilt by 
comparison to the right, but with asymmetric spurs.  The 
diagnosis was post-traumatic instability of the left ankle, 
without evidence of other significant arthropathy.  The examiner 
found no objective evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack of 
endurance.  

In June 2007, the Veteran testified that his left ankle would 
flex at times while walking, and would give out for a second or 
so.  When it turned, the Veteran had to stop walking.  He fell on 
one occasion.

The report of VA examination in September 2009 revealed no 
findings pertaining to the Veteran's left ankle disability.

Compensable evaluations may be assigned for moderate or marked 
limitation of motion, but the Veteran retains significant ankle 
motion-nearly full.  Hence, the Veteran's left ankle disability 
does not meet the criteria for an initial, compensable disability 
rating.  38 C.F.R. §§ 4.7, 4.21.

Since the effective date of the grant of service connection, the 
Veteran's symptoms have remained constant.  Accordingly, staged 
ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

There is no showing that the Veteran's service-connected 
disability has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran has not reported any lost time from work, or other 
economic impact from the disability. There is no evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for a bilateral foot disability is denied.
 
Service connection for a bilateral knee disability is denied.

Service connection for lumbar disc disease is denied.

A compensable initial disability evaluation for a left ankle 
disability is denied.


REMAND

Muscle and Joint Pain

The Veteran contends that service connection for muscle and joint 
pain is warranted on the basis of his service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

During his June 2007 hearing, the Veteran testified that, since 
returning from the Gulf War, he has problems lots of time with 
his joints-namely, his hips, knees, feet, hands, and wrists.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's complaints of muscle and 
joint pain-especially of the hips, knees, 
feet, hands, and wrists; and to determine 
the nature and etiology of any disability, 
including undiagnosed illness.  
 
The examiner should indicate whether any 
pertinent symptoms are due to the Veteran's 
service-connected left ankle disability or 
service-connected PTSD, or other diagnosed 
disability.

The examiner should indicate whether there 
are objective indications of a qualifying 
chronic disability manifested by muscle and 
joint pain; or whether such objective 
indications may be attributed to any other 
known diagnosis.

For any such manifestations attributed to a 
known diagnosis, the examiner should 
indicate whether there is a 50 percent 
probability or greater that the diagnosed 
illness had its onset in service or is 
otherwise related to a disease or injury in 
service-specifically, to include brief 
exposure to low levels of chemical agents 
from demolition of munitions at Khamisiyah, 
Iraq; scud missile attacks; and anthrax 
inoculation.

The examiner should provide a rationale for 
the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After completing the requested actions 
and ensuring that all opinions are of 
record, the RO or AMC should readjudicate 
the claim on appeal for service connection 
for muscle and joint pain-to include as a 
qualifying chronic disability under 
38 C.F.R. § 3.317.  If the benefits sought 
remain denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC), 
before returning the case to the Board, if 
otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


